The judgment of the court was pronounced by
Slidell, J.
The transcript in this cause was filed in 1843. In 1845, the death of the appellant was suggested, and an order made authorizing the suit to be revived in the name of Lucinda Marlin's heirs. Since that period no appearance has been made by her heirs, or any one authorized to represent the succession of Mrs. Martin, or die persons for whom she sued as tutrix in this s.uit; nor, at the calling of the cause, has any counsel for the appellants appeared.
The appellees at the present term, have presented a notice for the dismissal of the appeal. The omission during so long a time to make an appearance and prosecute the appeal, justifies the application of the appellees ; and it is therefore. considered that, unless, at or befoi’e the opening of this court at its next term, due appearance be entered by the lawful representative of the deceased Lucinda Marlin, or by some person duly authorized to prosecute the said appeal, the said appeal will, on the first day of the next Alexandria term, be disnfissed.